Holmes, J.,
dissenting. R.C. 4123.09 vests the Industrial Commission with authority to allow the taking of depositions. It does not require the commission to do so. State, ex rel. General Motors, v. Indus Comm. (1976), 47 Ohio St. 2d 244 [1 O.O.3d 141]. The facts present in that case were found by the court to be a proper showing of an indicia of need which was supportive of the allowance of the motion for deposing the physician. Such indicia were that: (1) the disparity between the reports filed by the physicians who examined the claimant is substantial; (2) where the original record of proceedings filed by the commission discloses that the attorney-examiner, in framing his tentative order, considered the reports filed by two physicians, to the exclusion of those filed by two other physicians; and (3) where the reports which were considered disclose, upon their face, the possibility that conditions caused by other than the claimant’s allowed industrial injury were considered in computing the percentage of the claimant’s disability.
As to the standards or criteria warranting the allowance of a motion for deposing an examining physician in a proceeding before the Industrial Commission, this court did not intend that the statements in the syllabus of General Motors, supra, be exclusive, or all inclusive. Rather, these were the indicia found in that case to warrant the granting of the motion to depose. I believe that in a given case other facts may reasonably warrant the granting of such a motion.
However, the court in that case found, as hereinbefore quoted, three basic elements that were supportive of granting the motion: one, substantial disparity in the reports of the examining physicians; two, the record disclosed that only certain of the physicians’ reports were reviewed by the examiner to the exclusion of others; and, three, what the author of the opinion found to be most important was the fact that the physicians’ reports which were relied upon by the commission computed the percentage of claimant’s disability upon conditions caused by other than claimant’s allowed industrial injury.
I may contrast the facts of this case to those as found in the record of General Motors. Here, there is found a substantial disparity between the report of Dr. Connors, which concludes that the appellee is temporarily and *243totally disabled, and the report of Dr. Brown, which concludes that appellee suffers from a 60 percent temporary partial disability. Therefore, the first criteria of General Motors may be said to be satisfied, but there the similarity of the cases terminates.
Here, unlike General Motors, the record is devoid of evidence indicating that any of the medical reports were excluded from consideration. To the contrary, the district hearing officer’s report shows that his order was based upon “the medical reports of Drs. Wright, Landis, Grate, Weiss, Connors, James, Staddon, Kramer and Brown,” who apparently were all of the physicians, examining and non-examining, that were involved with the subject claim of the appellee, Williams.
Further, in this case there is no claim, nor evidence, indicating that the physicians’ reports reviewed by the commission considered conditions not previously recognized. Therefore, the only factor contained in General Motors and found herein is that of the substantial disparity of the reports.
The issues presented within medical claims for workers’ compensation are often factual issues, and the reasonable need for taking a deposition, which may be considered as a substitute for cross-examination, may well arise. In order to assure a fair and accurate resolution of these matters, a motion for deposition should be granted where there are sufficient specific indicia present in the particular proceeding before the commission to warrant the granting of such, as was found by this' court to be present in General Motors.
As stated previously, the criteria or standards set forth in General Motors upon which this court agreed that a deposition should be granted are not exclusive. However, in all cases a reasonably compelling need must be shown for the granting of such motion, and the showing of a substantial disparity alone may not always, in the exercise of the sound discretion of the commission, provide sufficient reason for granting the motion to depose the examining physicians.
The relator-appellee seeks a writ of mandamus upon the basis that.the Industrial Commission has abused its discretion in not granting the motion to depose the examining physician. As stated hereinbefore, there is an absence of a showing that there were any other factors other than a disparity of the reports which would be supportive of his motion.
This court has repeatedly held that the Industrial Commission does not abuse its discretion, and mandamus will not issue, where the record contains sufficient evidence to support its factual finding. State, ex rel. Consolidation Coal Co., v. Indus. Comm. (1979), 58 Ohio St. 2d 127 [12 O.O.3d 126]; and State, ex. rel. Rockwell Internatl., v. Indus. Comm. (1976), 45 Ohio St. 2d 96 [74 O.O.2d 203].
Since I conclude that the Industrial Commission did not abuse its discretion in this matter, the judgment of the Court of Appeals should be reversed and the writ of mandamus vacated.
Krupansky, J., concurs in the foregoing dissenting opinion.